Share Exchange Agreement

This Share Exchange Agreement dated as of this 15th day of January 2010 (the
"Agreement") between East Coast Diversified Corporation, a publicly-held Nevada
corporation with offices located at 1475 West Cypress Creek Road, Suite 202,
Fort Lauderdale, FL 33309 ("ECDC"), EarthSearch Communications International,
Inc., a Delaware corporation, with offices located at 120 Interstate North
Parkway, Suite 445, Atlanta, GA 30339 ("EarthSearch") and Kayode Aladesuyi, as
representative of the shareholders of EarthSearch (“EarthSearch Shareholders”).

WHEREAS

, ECDC, EarthSearch and the EarthSearch Shareholders wish to enter into this
Agreement pursuant to which ECDC will acquire 100% of the issued and outstanding
shares co common stock of EarthSearch, par value $.001 (“EarthSearch Shares”) in
exchange for thirty-five million (35,000,000) shares of the ECDC’s common stock,
par value $.0001 (“ECDC Shares”) in a transaction intended to qualify as a
reorganization within the meaning of Section 368(a)(1)(B) of the Internal
Revenue Code of 1986, as amended, and as a result of this Agreement, EarthSearch
will become a wholly-owned subsidiary of ECDC; and



WHEREAS

, the ECDC and EarthSearch and the EarthSearch Shareholders agree that this
Agreement shall become effective (the “Effective Date”) as of the completion by
ECDC of the fulfillment of all obligations under a separate private stock
purchase agreement dated December 18, 2009 (“PSPA”), between those ECDC
shareholders set forth in the PSPA (the “Sellers”) and Kayode Aladesuyi (the
“Buyer”).



NOW, THEREFORE

, ECDC, EarthSearch and the EarthSearch Shareholders agree as follows:



1. EXCHANGE OF STOCK

1.1 NUMBER OF SHARES. The parties have agreed to enter into this Agreement to
become effective as of the Effective Date as defined above. Upon the Effective
Date, the certificates evidencing EarthSearch Shares, will be delivered to the
ECDC, together with such other documentation of in order for ECDC to acquire
record and beneficial ownership of the EarthSearch Shares, and the ECDC will
cause its transfer agent to the EarthSearch Shareholders thirty-five million
(35,000,000) ECDC Shares.

1.2. EXCHANGE OF CERTIFICATES. Each shareholder owning EarthSearch Shares shall
take all necessary steps and execute all necessary documentation to transfer
record and beneficial ownership of the EarthSearch Shares and in exchange,
immediately following the Effective Date, shall be issued and receive
newly-issued ECDC Shares as set forth above. The share exchange of EarthSearch
Shares by the shareholders of EarthSearch Shares into ECDC Shares shall be
effected by ECDC at the Effective Date.

1.3. FURTHER ASSURANCES. At the Effective Date and from time to time thereafter,
the parties shall execute such additional instruments and take such other action
as ECDC and EarthSearch may request in order to effectively consummate the
transactions and purposes of this Agreement.

2. EFFECTIVE DATE

2.1. TIME AND PLACE. The Effective Date contemplated herein shall be held as
soon as possible but not later than February 28, 2010, at the offices of ECDC,
or such other place or date as is agreed to by the parties, without requiring
the meeting of the parties hereto. All proceedings to be taken and all documents
to be executed at the Effective Date shall be deemed to have been taken,
delivered and executed simultaneously, and no proceeding shall be deemed taken
nor documents deemed executed or delivered until all have been taken, delivered
and executed. The date of Effective Date may be accelerated or extended by the
written agreement of the parties.

2.2. FORM OF DOCUMENTS. Any copy, facsimile telecommunication or other reliable
reproduction of the writing or transmission required by this Agreement or any
signature required thereon may be used in lieu of an original writing or
transmission or signature for any and all purposes for which the original could
be used, provided that such copy, facsimile telecommunication or other
reproduction shall be a complete reproduction of the entire original writing or
transmission or original signature.

3. REPRESENTATIONS AND WARRANTIES OF EARTHSEARCH SHAREHOLDERS. The EarthSearch
Shareholders, individually and collectively, represent and warrant as follows:

3.1. TITLE TO SHARES. The EarthSearch Shareholders, and each of them, are the
owners, free and clear of any liens and encumbrances, of all of the issued and
outstanding EarthSearch Shares.

3.2. LITIGATION. There is no litigation or proceeding pending, or to any of the
EarthSearch Shareholder's knowledge threatened, against or relating to the
EarthSearch Shares held by the EarthSearch Shareholders.

4. REPRESENTATIONS AND WARRANTIES OF ECDC. ECDC represents and warrants that:

4.1. CORPORATE ORGANIZATION. ECDC is a corporation duly organized under the laws
of the State of Nevada and is qualified to do business as a foreign corporation
in each jurisdiction, if any, in which its property or business requires such
qualification.

4.2. REPORTING COMPANY STATUS. The ECDC has been a current reporting company
pursuant to Section12 (g) of the Securities Exchange Act of 1934 (“Exchange
Act”).

4.3. CAPITALIZATION. The authorized capital stock of ECDC consists of 74,000,000
shares of common stock, $.001 par value, of which 7,260,639 ECDC Shares are
issued and outstanding, and 1,000,000 shares of preferred stock, par value
$.001, of which no shares are issued or outstanding.

4.4. ISSUED STOCK. All the 7,260,639 ECDC Shares issued and outstanding are duly
authorized and validly issued, fully paid and non-assessable.

4.5. CORPORATE AUTHORITY. ECDC has all requisite corporate power and authority
to own, operate and lease its properties, to carry on its business as it is now
being conducted and to execute, deliver, perform and conclude the transactions
contemplated by this Agreement and all other agreements and instruments related
to this Agreement.

4.6. AUTHORIZATION. Execution of this Agreement has been duly authorized and
approved by ECDC’s board of directors and consented to by the holders of a
majority of ECDC Shares.

4.7. NO SUBSIDIARIES. ECDC has no subsidiaries.

4.8. FINANCIAL STATEMENTS. The financial statements of ECDC ("ECDC Financial
Statements") filed with the Securities and Exchange Commission (“SEC”), copies
of which have been made available to the management of EarthSearch and are
available to the EarthSearch Shareholders on the SEC website, fairly present the
financial condition of ECDC, in conformity with generally accepted accounting
principles consistently applied.

4.9. ABSENCE OF DISCLOSED OR UNDISCLOSED LIABILITIES. Except to the extent
reflected or reserved against in the ECDC Financial Statements, ECDC did not
have at the date of this Agreement any liabilities or obligations (secured,
unsecured, contingent, or otherwise) of a nature customarily reflected in a
corporate balance sheet prepared in accordance with generally accepted
accounting principles.

4.10. NO MATERIAL CHANGES. There has been no material adverse change in the
business, properties, or financial condition of ECDC since the date of the ECDC
Financial Statements.

4.11. LITIGATION. There is not, to the knowledge of ECDC, any pending,
threatened, or existing litigation, bankruptcy, criminal, civil, or regulatory
proceeding or investigation, threatened or contemplated against ECDC.

4.12. CONTRACTS. ECDC is not a party to any material contract not in the
ordinary course of business that is to be performed in whole or in part at or
after the date of this Agreement.

4.13. NO VIOLATION. The transactions to be taken on or before the Effective Date
will not constitute or result in a breach or default under any provision of any
charter, bylaw, indenture, mortgage, lease, or agreement, or any order,
judgment, decree, law, or regulation to which any property of ECDC is subject or
by which ECDC is bound.

5. REPRESENTATIONS AND WARRANTIES OF EARTHSEARCH. EarthSearch represents and
warrants that:

5.1. CORPORATE ORGANIZATION AND GOOD STANDING. EarthSearch is a corporation duly
organized and validly existing, and in good standing under the laws of the State
of Delaware, and is qualified to do business as a foreign corporation in each
jurisdiction, if any, in which its property or business requires such
qualification.

5.2. CAPITALIZATION. EarthSearch's authorized capital stock consists of
200,000,000 EarthSearch Shares, par value $.001, of which 123,000,000
EarthSearch Shares are issued and outstanding as of the date of this Agreement.

5.3. ISSUED STOCK. All the outstanding EarthSearch Shares are duly authorized
and validly issued, fully paid and non-assessable.

5.4. STOCK RIGHTS. Other than as set forth on the attached schedule, there are
no stock grants, options, rights, warrants or other rights to purchase or obtain
EarthSearch Shares nor are any EarthSearch Shares committed to be issued other
than as contemplated under this Agreement.

5.5. CORPORATE AUTHORITY. EarthSearch has all requisite corporate power and
authority to own, operate and lease its properties, to carry on its business as
it is now being conducted and to execute, deliver, perform and conclude the
transactions contemplated by this Agreement and all other agreements and
instruments related to this Agreement.

5.6. AUTHORIZATION. Execution of this Agreement has been duly authorized and
approved by EarthSearch board of directors and consented to by the EarthSearch
Shareholders.

5.7. FINANCIAL STATEMENTS. EarthSearch's financial statements for the years
ended December 31, 2008 and 2007 and the interim period through September 30,
2009, copies of which shall be delivered by EarthSearch to ECDC prior to the
Effective Date, have been audited by independent public accountants according
the requirements of Regulation S-X promulgated by the SEC, and fairly present
the financial condition of EarthSearch as of the above dates and the results of
its operations for the periods then ended in conformity with generally accepted
accounting principles consistently applied (the "EarthSearch Financial
Statements"). EarthSearch acknowledges and agrees that as a condition to the
consummation of the transactions contemplated by this Agreement, prior to
Effective Date, the audited EarthSearch Financial Statements for such periods
must satisfy the requirements under the Exchange Act. EarthSearch shall be
responsible for the costs of preparation of the EarthSearch Financial
Statements.

5.8. ABSENCE OF UNDISCLOSED LIABILITIES. Except to the extent reflected or
reserved against in the EarthSearch Financial Statements, EarthSearch did not
have at that date any liabilities or obligations (secured, unsecured,
contingent, or otherwise) of a nature customarily reflected in a corporate
balance sheet prepared in accordance with generally accepted accounting
principles.

5.9. NO MATERIAL CHANGES. Except as set out by attached schedule, if any, there
has been no material adverse change in the business, properties, or financial
condition of EarthSearch since the date of the EarthSearch Financial Statements.

5.10. LITIGATION. To the knowledge of EarthSearch, there is no any pending,
threatened, or existing litigation, bankruptcy, criminal, civil, or regulatory
proceeding or investigation, threatened or contemplated against EarthSearch.

5.11. CONTRACTS. Except as set out by attached schedule, if any, EarthSearch is
not a party to any material contract not in the ordinary course of business that
is to be performed in whole or in part at or after the date of this Agreement,
other than as provided under this Agreement.

5.12. TITLE. Except as set out by attached schedule, if any, EarthSearch has
good and marketable title to all the real property and good and valid title to
all other property included in the EarthSearch Financial Statements. Except as
set out in the balance sheets thereof, the properties of EarthSearch are not
subject to any mortgage, encumbrance, or lien of any kind except minor
encumbrances that do not materially interfere with the use of the property in
the conduct of the business of EarthSearch.

5.13. NO VIOLATION. The transaction contemplated by this Agreement and at the
Effective Date will not constitute or result in a breach or default under any
provision of any charter, bylaw, indenture, mortgage, lease, or agreement, or
any order, judgment, decree, law, or regulation to which any property of
EarthSearch is subject or by which EarthSearch is bound.

6. CONDUCT PENDING THE EFFECTIVE DATE

ECDC and EarthSearch covenant that between the date of this Agreement and the
Effective Date as to each of them:

6.1 No change will be made in the charter documents, by-laws, or other corporate
documents of ECDC.

6.2. ECDC will use its best efforts to maintain and preserve its business
organization and except as contemplated under this Agreement will not enter into
any material commitment other than as provided herein.

6.3. EarthSearch will use its best efforts to maintain and preserve its business
organization, employee relationships, and goodwill intact, and will not enter
into any material commitment except in the ordinary course of business.

6.4 EarthSearch shall have prepared and delivered to ECDC the EarthSearch
Financial Statements as provided in Section 5.8 above.

6.5. None of the EarthSearch Shareholders will sell, transfer, assign,
hypothecate, lien, or otherwise dispose or encumber the EarthSearch Shares owned
by them.

7. CONDITIONS PRECEDENT TO OBLIGATIONS OF EARTHSEARCH. EarthSearch’s obligations
to consummate the share exchange pursuant to this Agreement shall be subject to
fulfillment on or before the Effective Date each of the following conditions,
unless waived in writing by the EarthSearch Shareholders as appropriate:

7.1. ECDC’S REPRESENTATIONS AND WARRANTIES.

The representations and warranties of ECDC set forth herein shall be true and
correct at the date of this Agreement and at the Effective Date, as though made
at and as of such dates, except as affected by transactions contemplated hereby.

7.2. ECDC’S COVENANTS. ECDC shall have performed all covenants required by this
Agreement to be performed by it on or before the Effective Date.

8. CONDITIONS PRECEDENT TO OBLIGATIONS OF ECDC. EarthSearch’s obligations to
consummate this share exchange shall be subject to fulfillment on or before the
Effective Date each of the following conditions, unless waived in writing by
ECDC:

8.1. EARTHSEARCH’S REPRESENTATIONS AND WARRANTIES. The representations and
warranties of EarthSearch set forth herein shall be true and correct at the date
of this Agreement and at the Effective Date as though made at and as of that
date, except as affected by transactions contemplated hereby.

8.2. EARTHSEARCH’S COVENANTS. EarthSearch shall have performed all covenants
required by this Agreement to be performed by them on or before the Effective
Date.

8.3. EARTHSEARCH BOARD OF DIRECTORS AND SHAREHOLDER APPROVALS. This Agreement
shall have been approved by the Board of Directors of EarthSearch and by the
consent of the holders of a majority of the issued and outstanding EarthSearch
Shares.

8.4. SUPPORTING DOCUMENTS OF EarthSearch. EarthSearch shall have delivered to
ECDC supporting documents in form and substance reasonably satisfactory to
EarthSearch, to the effect that:

(a) A certificate from the Secretary of State of Delaware, stating that
EarthSearch is a corporation duly organized and validly existing;

(b) A Secretary’s certificate stating that EarthSearch has the authorized
capital stock is as set forth herein;

(c) Copies of the resolutions of the board of directors of EarthSearch
authorizing the execution of this Agreement and the consummation hereof;

(d) A Secretary’s certificate of incumbency of the officers and directors of
EarthSearch;

(e) Any document as may be specified herein or required to satisfy the
conditions, representations and warranties enumerated elsewhere herein.

9. CONDUCT AND COVENANTS. On or prior to the Effective Date the parties shall
take the following actions:

(a) ECDC shall prepare and file with FINRA all necessary documents and forms
necessary to effect the name change of ECDC to EarthSearch Communications
International, Inc. in an expedited manner;

(b) ECDC will take no action to terminate its registration under Section 12(g)
the Exchange Act;

(c) ECDC shall continue to utilize the services of a recognized stock transfer
agent and shall execute and deliver all necessary and proper documentation to
effect in an expeditious manner the issuance of ECDC Shares as provided in this
Agreement and the transactions contemplated hereby in compliance with the
Federal securities laws and the rules and regulations of the SEC.

(d) EarthSearch shall cooperate with all reasonable requests and provide all
necessary documents in order to ECDC to become a reporting company and remain
current under the Exchange Act.

10. SURVIVAL OF REPRESENTATIONS AND WARRANTIES. The representations and
warranties of the EarthSearch and ECDC set out herein shall survive the
Effective Date.

11. ARBITRATION

11.1 SCOPE. The parties hereby agree that any and all under the terms of this
Agreement will be resolved by arbitration before the American Arbitration
Association within Dade County, State of Florida.

11.2. APPLICABLE LAW. The law applicable to the arbitration and this Agreement
shall be that of the State of Florida determined without regard to its
provisions which would otherwise apply to a question of conflict of laws.

11.3. DISCLOSURE AND DISCOVERY. The arbitrator may, in its discretion, allow the
parties to make reasonable disclosure and discovery in regard to any matters
which are the subject of the arbitration and to compel compliance with such
disclosure and discovery order. The arbitrator may order the parties to comply
with all or any of the disclosure and discovery provisions of the Federal Rules
of Civil Procedure, as they then exist, as may be modified by the arbitrator
consistent with the desire to simplify the conduct and minimize the expense of
the arbitration.

11.4. RULES OF LAW. Regardless of any practices of arbitration to the contrary,
the arbitrator will apply the rules of contract and other law of the
jurisdiction whose law applies to the arbitration so that the decision of the
arbitrator will be, as much as possible, the same as if the dispute had been
determined by a court of competent jurisdiction.

11.5. FINALITY AND FEES. Any award or decision by the American Arbitration
Association shall be final, binding and non-appealable except as to errors of
law or the failure of the arbitrator to adhere to the arbitration provisions
contained in this Agreement. Each party to the arbitration shall pay its own
costs and counsel fees except as specifically provided otherwise in this
Agreement.

11.6. MEASURE OF DAMAGES. In any adverse action, the parties shall restrict
themselves to claims for compensatory damages and\or securities issued or to be
issued and no claims shall be made by any party or affiliate for lost profits,
punitive or multiple damages.

11.7. COVENANT NOT TO SUE. The parties covenant that under no conditions will
any party or any affiliate file any action against the other (except only
requests for injunctive or other equitable relief) in any forum other than
before the American Arbitration Association, and the parties agree that any such
action, if filed, shall be dismissed upon application and shall be referred for
arbitration hereunder with costs and attorney’s fees to the prevailing party.

11.8. INTENTION. It is the intention of the parties and their affiliates that
all disputes of any nature between them, whenever arising, under this Agreement
based on whatever law, rule or regulation, whether statutory or common law, and
however characterized, be decided by arbitration as provided herein and that no
party or affiliate be required to litigate in any other forum any disputes or
other matters.

11.9. SURVIVAL. The provisions for arbitration contained herein shall survive
the termination of this Agreement for any reason.

12. MISCELLANEOUS.

12.1. FURTHER ASSURANCES. From time to time, each party will execute such
additional instruments and take such actions as may be reasonably required to
carry out the intent and purposes of this Agreement.

12.2. WAIVER. Any failure on the part of either party hereto to comply with any
of its obligations, agreements, or conditions hereunder may be waived in writing
by the party to whom such compliance is owed.

12.3. BROKERS. Each party agrees to indemnify and hold harmless the other party
against any fee, loss, or expense arising out of claims by brokers or finders
employed or alleged to have been employed by the indemnifying party.

12.4. NOTICES. All notices and other communications hereunder shall be in
writing and shall be deemed to have been given if delivered in person or sent by
prepaid first-class certified mail, return receipt requested, or recognized
commercial courier service, as follows:

If to ECDC, to:

East Coast Diversified Corporation

Attention: Frank Rovito, President

1475 West Cypress Creek Road, Suite 202

Fort Lauderdale, FL 33309

If to EarthSearch Communications International, Inc.

Attention: Kayode Aladesuyi, CEO and President

120 Interstate North Parkway, Suite 445

Atlanta, GA 30339

12.5. GOVERNING LAW. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Florida.

12.6. ASSIGNMENT. This Agreement shall inure to the benefit of, and be binding
upon, the parties hereto and their successors and assigns; provided, however,
that any assignment by either party of its rights under this Agreement without
the written consent of the other party shall be void.

12.7. COUNTERPARTS. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Signatures sent by
facsimile transmission shall be deemed to be evidence of the original execution
thereof.

12.8. REVIEW OF AGREEMENT. Each party acknowledges that it has had time to
review this Agreement and, as desired, consult with counsel. In the
interpretation of this Agreement, no adverse presumption shall be made against
any party on the basis that it has prepared, or participated in the preparation
of, this Agreement.

12.9. SCHEDULES. All exhibits an/or schedules attached hereto, if any, shall be
acknowledged by each party by signature and/or initials thereon and shall be
dated.

The parties have duly executed this Agreement this 15th day of January 2010.

East Coast Diversified Corporation

By:_____________________________

Frank Rovito, President

EarthSearch Communications International, Inc.

By: _____________________________

Kayode Aladesuyi, CEO and President